Citation Nr: 0733191	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  06-17 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
back condition.

4.  Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Reno, Nevada, that denied the benefits sought on appeal.  

The issues of entitlement to service connection for PTSD and 
a back condition are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 2002 rating decision denied 
service connection for PTSD and a back condition.

2.  The evidence pertaining to the veteran's PTSD and back 
condition submitted subsequent to the November 2002 rating 
decision was not previously submitted, relates to an 
unestablished fact necessary to substantiate the claims, is 
neither cumulative nor redundant, and raises a reasonable 
possibility of substantiating each claim.   
CONCLUSIONS OF LAW

1. The RO's November 2002 decision that denied the claim for 
service connection for PTSD and a back condition is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. New and material evidence has been received to reopen the 
veteran's claims for service connection for PTSD and a back 
condition. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes while the veteran's claim for a back 
condition has been properly characterized by the RO as 
requiring new and material evidence, his claim for PTSD has 
not.  In November 2002 the RO denied service connection for 
PTSD and the veteran did not appeal that decision.  As such, 
the veteran's claim for PTSD also requires new and material 
evidence.  For purposes of this decision, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented.  

In December 2003 the veteran filed a statement seeking to 
reopen his claims for service connection for PTSD and a back 
condition.  For claims received on or after August 29, 2001, 
a claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  Evidence is considered "new" if it was 
not of record at the time of the last final disallowance of 
the claim.  "Material" evidence is evidence which relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2005).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  VA may then proceed to the 
merits of the claim on the basis of all of the evidence of 
record.

Since the November 2002 denial, VAMC treatment notes, records 
from the Social Security Administration, and hearing 
testimony have been received.  This constitutes "new" 
evidence because it was not previously submitted and is not 
cumulative or redundant of prior evidence.  

This new evidence is also "material" because it contains 
information not previously established that raises a 
reasonable possibility of substantiating each of the claims. 
In November 2002 the RO denied service connection for each 
PTSD and the back condition, in part, because there was no 
evidence of a current diagnosis of either condition.  The 
VAMC treatment notes received subsequent to this decision 
establish a diagnosis of PTSD, recently, for example, in 
February 2004.  In April 2005 a VAMC treatment provider 
diagnosed the veteran with lumbar degenerative disk disease, 
lumbar facet arthropathy, and lumbar spondylosis. To 
establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  As this 
evidence establishes a current diagnosis for each condition, 
the first requirement for service connection, the veteran's 
claims for PTSD and a back condition are thus reopened. 

Notice and Assistance

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In light of the determination reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

It is further noted that as the issue on appeal is whether 
new and material evidence has been received, the Board calls 
attention to Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
addresses notice requirements specific to new and material 
claims.  Essentially, under Kent, the veteran must be 
apprised as to the requirements both of the underlying 
service connection claim, as well as the definitions of new 
and material evidence.  Kent further requires that the notice 
inform the veteran as to the basis for the prior final denial 
and as to what evidence would be necessary to substantiate 
the claim.

Here, February 2004, November 2004, and December 2004 letters 
from the RO discuss new and material evidence for the back 
claim, but they do not fully discuss the bases for the prior 
final denial or what evidence would be necessary to 
substantiate the claim.  They do not address new and material 
evidence as it pertains to the PTSD claim at all.  As such, 
the letters not meet the requirements of Kent.  However, 
because the instant decision reopens the veterans' claims any 
deficiency with respect to notice regarding new and material 
evidence is moot.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for PTSD is reopened.

New and material evidence having been received, the veteran's 
claim for service connection for a back condition is 
reopened.


REMAND

The veteran is entitled to proper VCAA notice under 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 3.159(b).  At the outset, 
the Board notes that the veteran has never been provided with 
notice informing him of what medical and lay evidence is 
necessary to substantiate a service connection claim for PTSD 
particularly.  The requirements for a PTSD claim are not the 
same as those for a general service connection claim.  The 
VCAA letters mentioned above provide some discussion on 
stressors, but they do not clearly delineate the requirements 
for service connection for a PTSD claim.  The veteran is 
entitled to such notice.

Medical records from several sources must also be obtained 
before adjudicating the veteran's claim.  38 C.F.R. 
§ 3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not 
received, at least one follow-up request."  As for federal 
records, 38 U.S.C. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records "until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  If VA makes reasonable efforts to obtain 
relevant non-Federal records but is unable to obtain them, or 
after continued efforts to obtain Federal records concludes 
that it is reasonable certain they do not exist or further 
efforts to obtain them would be futile, VA will provide the 
claimant with oral or written notice of that fact.  In such a 
case, VA must notify the veteran of the identity of the 
records, the efforts VA made to obtain the records, a 
description of any further action VA will take on the claim, 
and notice that the veteran is ultimately responsible for 
providing the evidence.  38 C.F.R. § 3.159(e)(i)-(iv) (2006).  

At the May 2007 hearing the veteran testified that he was 
planning to submit a statement from a private physician who 
had positively linked his current back condition to service.  
This statement has not been associated with the claims file 
and should be sought.

In addition, at the hearing the veteran identified a number 
of other sources of private medical treatment related to his 
claims.  Those not already associated with the claims file 
include records from Valley Hospital, and records from the 
early 1970s from a physician the veteran saw at the Frontier 
Hotel in Las Vegas, Nevada.  The veteran must be inquired for 
any additional information needed, and an attempt to obtain 
these records must be made.

Also at the hearing, the veteran testified that he has 
received treatment for his PTSD through a VA facility in 
Georgia.  No VA treatment records from Georgia are associated 
with the claims files.  These records must be requested.

Finally, as for the PTSD claim, the veteran has provided some 
information regarding his stressors, but thus far, the 
information, including the veteran's hearing testimony, has 
been lacking in sufficient detail so as to allow for a 
meaningful search for verification.  However, the Board notes 
that in several documents, including a VA Form 21-4138 from 
January 2005 and a handwritten letter dated from August 2005, 
the veteran contends that in 1969 while in service he was the 
subject of a murder investigation involving the murder of a 
young girl.  The veteran contends he was detained and 
interrogated about the murder, and that he was followed by 
people and cars for sometime thereafter.  In his August 2005 
letter he contends that Sergeant Willy George Jr., James P. 
Ogara, David Davis, and Robert Chandler were witnesses to his 
experience.  The veteran contends the events are recorded in 
his personnel file.  While some pages of the veteran's 
personnel file are of record, the remainder of the records 
should be obtained for any possible verification of this 
stressor. 

Accordingly, the case is REMANDED for the following action:

1.  As to his claim for service 
connection for PTSD, send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), that 
includes, but is not limited to, what 
medical and lay evidence is needed to 
substantiate a service connection claim 
for PTSD.

2. Ask the veteran to provide any 
additional information necessary to 
request and obtain any and all treatment 
records from the VAMC facility in Georgia 
pertaining to his claims.  Ask the 
veteran if he has received treatment from 
any other VA facility and obtain and 
associate with the claims file any such 
records.  If no records can be obtained 
after an exhaustive search, VA's efforts 
and any resolution determined must be 
fully documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

3.  Contact the veteran and request that 
he provide authorization forms and any 
information necessary to allow the RO to 
obtain any private treatment records 
related to these claims, including 
records from Valley Hospital and records 
from the early 1970s from a physician the 
veteran saw at the Frontier Hotel in Las 
Vegas, Nevada.  

In addition, the RO should ask the 
veteran to provide authorization forms 
and any information necessary to allow 
the RO to obtain the nexus statement 
pertaining to his back, as discussed at 
the May 2007 hearing.   

Thereafter, the RO should attempt to 
obtain these records.  Do not associate 
duplicate records with the file. If no 
records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and comply 
with the requirements of 38 C.F.R. 
§ 3.159(e)(i)-(iv) (2006).

4.  The RO should request all personnel 
records from the National Personnel 
Records Center.  Associate all such 
records with the veteran's claim folder.  
If no records can be obtained after an 
exhaustive search, VA's efforts and any 
resolution determined must be fully 
documented for the record, and the 
requirements of 38 C.F.R. § 3.159(e)(i)-
(iv) (2006) must be complied with.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



